Citation Nr: 1314412	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  09-46 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) for the time period prior to December 28, 2009.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

When the case was last before the Board in October 2012, the issues of entitlement to increased ratings for peripheral neuropathy of the upper extremities and left lower extremity were remanded for additional development.

In Rice v. Shinseki, the Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Id.

In this case, the RO granted a TDIU in an August 2011 rating decision.  The TDIU was made effective on December 28, 2009.  However, because the record reflects that the Veteran was last employed in approximately November 2009 and he has sought increased ratings for his service-connected peripheral neuropathy of the upper extremities and left lower extremity well before that time, the Board finds that the claim for entitlement to a TDIU prior to December 28, 2009, is properly before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After the statement of the case was issued in November 2009, the Veteran filed a written statement (VA Form 21-4138) in December 2009.  The December 2009 statement, stamped as having been received by the Chicago, Illinois RO on December 28, 2009, was accepted in lieu of a VA Form 9 regarding the Veteran's claims for increased ratings for his service-connected peripheral neuropathy of the upper extremities and left lower extremity.  In October 2010, the RO sent the Veteran a letter indicating that his December 28, 2009 statement was accepted as evidence that the Veteran wished to continue his appeal to the Board.  The letter then notified the Veteran that he had the option to have a personal hearing before a member of the Board.  The letter included a list of the types of Board hearings offered, and requested that the Veteran inform VA of the type of hearing that he wished to have.  In November 2010, the Veteran's hearing election form was received by VA.  It indicates that the Veteran elected to participate in a video-conference hearing.

Despite the Veteran's request for a Board hearing by video-conference, no such hearing was ever scheduled or held.  The Veteran has not withdrawn his hearing request.  Therefore, the case must be remanded in order to schedule the Veteran for a Board hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the Veteran for a videoconference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


